ORDER
PER CURIAM.
Claimant, Christy Coons, appeals from the decision of the Labor and Industrial Relations Commission dismissing as untimely her appeal of the cancellation of her wage credits. We have reviewed the briefs of the parties and the record on appeal and find no error. As an extended opinion would serve no jurisprudential purpose, we affirm the Commission’s decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.